[PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT              FILED
                                                      U.S. COURT OF APPEALS
                           ________________________     ELEVENTH CIRCUIT
                                                            February 23, 2004
                                 No. 02-16718            THOMAS K. KAHN
                                                                CLERK
                           ________________________

                     D. C. Docket No. 98-00597 CV-J-21-HTS


CAFÉ EROTICA OF FLORIDA, INC.,
a Florida Corporation,
CAFÉ EROTICA / WE DARE TO BARE /
ADULT TOYS / GREAT FOOD / EXIT 94,
INC., a Florida Corporation,
                                                                      Plaintiffs-
                                                             Counter-Defendant-
                                                                     Appellees.

                                        versus

ST. JOHNS COUNTY,
a political subdivision of the State of Florida
                                                                    Defendant-
                                                              Counter-Claimant-
                                                                     Appellant.

                          ________________________

                                 No. 03-11385
                           ________________________

                    D.C. Docket No. 01-00342 CV-3-J-21-HTS
CAFE EROTICA/WE DARE TO BARE
/ADULT TOYS/GREAT FOOD/EXIT 94,
INC., a Florida Corporation,

                                                                           Plaintiff-
                                                                           Appellee,

         versus

ST. JOHNS COUNTY, a
political subdivision
of the State of Florida,

                                                                       Defendant-
                                                                       Appellant.

                           ________________________

                  Appeals from the United States District Court
                       for the Middle District of Florida
                        _________________________

                              (February 23, 2004)

Before DUBINA, WILSON and KRAVITCH, Circuit Judges.

WILSON, Circuit Judge:

I.   BACKGROUND

      This appeal consolidates two cases involving facial and as-applied

challenges to the St. Johns County, Florida, sign ordinance (“Ordinance” or

“Ordinance 99-51"), codified as Article VII of the St. Johns County Land

Development Code (“LDC”). Each case presents identical legal issues. We

                                        2
review the grant of summary judgment in favor of appellees, Café Erotica of

Florida, Inc. (“Café” or “Café Erotica”), and Café Erotica / We Dare to Bare /

Adult Toys / Great Food / Exit 94, Inc. (“We Dare to Bare”).

       The first case involves Café Erotica, an adult entertainment establishment in

St. Johns County (“County”), Florida. Café has advertised its business on

billboards located along Interstate 95. County officials issued several citations to

Café for constructing signs on its business premises, advertising on the side of a

truck, and erecting “political message” banners1 without following the County’s

required permitting procedures. On June 19, 1998, Café challenged the then-

current St. Johns County sign ordinance, Ordinance 90-9. The district court issued

a preliminary injunction against its enforcement. The County subsequently passed

four new versions of its sign ordinance, finally enacting Ordinance 99-51.

       In the other case, We Dare to Bare brought a facial challenge against

Ordinance 99-51, and also alleged that the County applied Ordinance 99-51

against it in an unconstitutional manner with respect to a billboard it erected along

Interstate 95. We Dare to Bare argued that the County took an impermissibly long



       1
         One banner read, “Karen Bruner is An Incompetent County Official.” Karen Bruner is
the public official who issued citations to Café. Another read, “James Acosta is a fat ass Barney
Fife. He has cost the county thousands of $ in lost lawsuits for using selective [e]nforcements.”
Mr. Acosta is the Supervisor of Code Enforcement for St. Johns County.

                                                3
time to render its licensing decision and imposed additional requirements upon it

not imposed on similarly situated businesses.2

       Both district courts permanently enjoined the County from enforcing

Ordinance 99-51 and granted summary judgment to the plaintiffs. Each district

court declared Sections 7.00.01,3 7.00.08,4 and 7.03.015 of Ordinance 99-51

unconstitutional, and determined that these sections could not be severed from the

rest of Article VII of the LDC.6

       The district courts confined their analyses to Ordinance 99-51. However,

after enacting Ordinance 99-51, the County amended its sign regulation, enacting

       2
         The billboard at issue was erected by Jerry Sullivan, incorporator and president of
approximately thirty-five Florida corporations, including We Dare to Bare and Café Erotica. The
billboard contains the words “Café Erotica,” “We Dare to Bare,” “Great Food,” “Adult Toys,”
and “Exit 94, Inc..” The paint colors call the viewer’s attention to the phrases “Café Erotica” and
“We Dare to Bare.” A small sign is affixed below the billboard facing and reads, “Fish Camp,”
and includes a telephone number. Mr. Sullivan did not obtain a permit for the structure. Further,
the structure was erected on property owned by neither We Dare to Bare nor Café Erotica, with
no business activities of either corporation conducted there. The County issued a notice of
violation on January 30, 2001. The sign has since been removed.
       3
         Section 7.00.01 sets forth the time limits in which St. Johns County must approve or
deny a sign permit.
       4
         Section 7.00.08 describes the appeals process and sets time limits for challenging a
permit denial.
       5
         Section 7.03.01 sets forth the requirements for “special use signs,” and specifically
limits “political message signs” to thirty-two square feet, or six square feet if located in a
residential district.
       6
        The district court in We Dare to Bare granted We Dare to Bare’s Summary Judgment
Motion “for the reasons and to the extent set forth in the [Café] Court’s December 4, 2002
Order.”

                                                 4
Ordinance 01-34 on May 15, 2001. We Dare to Bare attempted to challenge

Ordinance 01-34, arguing that it is substantively the same as the predecessor law

and contains the same constitutional flaws. Rather than having the parties amend

their pleadings, the district court ruled only on the constitutionality of Ordinance

99-51, as the challenged provisions of Ordinance 99-51 were substantially the

same under the new ordinance. See Coalition for the Abolition of Marijuana

Prohibition v. City of Atlanta, 219 F.3d 1301, 1310 (11th Cir. 2000) (“[W]hen an

ordinance is repealed by the enactment of a superseding statute, then the

‘superseding statute or regulation moots a case only to the extent that it removes

challenged features of the prior law. To the extent that those features remain in

place, and changes in the law have not so fundamentally altered the statutory

framework as to render the original controversy a mere abstraction, the case is not

moot.’”) (quoting Naturist Soc’y, Inc. v. Fillyaw, 958 F.2d 1515, 1520 (11th Cir.

1992)). Thus, we consider only the constitutionality of Ordinance 99-51 in this

appeal. Specifically, we consider appellees’ facial challenges to sections 7.00.01,

7.00.08, and 7.03.01 of Ordinance 99-51, taking into account other provisions that

may affect the constitutionality of those provisions.

      Appellees assert two facial challenges. First, they argue that Ordinance 99-

51 is a content-based restriction on speech because certain provisions favor

                                          5
commercial speech over political speech. Specifically, appellees argue that

because the Ordinance limits “political message signs” to thirty-two square feet

while allowing commercial billboards to be as large as 560 square feet, the County

impermissibly discriminates against political speech. Second, appellees argue that

the permitting requirements of Ordinance 99-51 act as an unconstitutional prior

restraint because the Ordinance does not contain the required procedural

protections for licensing schemes pursuant to FW/PBS, Inc. v. City of Dallas, 493

U.S. 215 (1990).

      The County responds that Ordinance 99-51 is a constitutional content-

neutral ordinance. Under the County’s reading of the Ordinance, both on-premise

and off-premise signs can contain commercial and noncommercial content. Thus,

according to the County, political messages can be placed on billboards. The

County admits that it regulates various types of signs differently, but contends that

any differences in treatment are due solely to content-neutral factors related to

safety and aesthetics. The County believes that nothing in the Ordinance “allows”

it to deny a permit based on a sign’s content. The County, however, admits that

because the Ordinance treats different types of signs differently, the content of a

sign must be “considered for determining the location and duration of a sign.”

II.      APPLICABLE ORDINANCE PROVISIONS

                                          6
       Ordinance 99-51 requires anyone wishing to erect a sign larger than fifteen

square feet in area to obtain a sign permit. See LDC § 7.00.01 & § 3.09.08.

Further, the LDC requires a permit for all outdoor advertising displays.7 Café’s

banner is a “sign” within the above definition, as are the billboards that Café

wishes to construct. Thus, Café would have to obtain a permit before erecting

these structures. The County Administrator of St. Johns County (“County

Administrator”) makes all permitting decisions in accordance with the Standard

Building Code.8 See LDC § 7.00.01.

       Appellees challenge various sections of the Ordinance setting forth the time

in which the County must perform its obligations. Ordinance 99-51 states:

       Applications for Sign Permits shall be approved or denied, by the
       County Administrator, within fourteen (14) days of submittal of a
       fully completed application. If more information is required from the
       applicant . . ., the fourteen (14) day period shall run from receipt of
       that additional information. If the applicant certifies in writing that
       the application is complete, the fourteen (14) day period shall run
       from the date of the County’s receipt of that writing.




       7
           “Outdoor advertising display” is defined in the LDC as “any letter, figure, character . . .
marquee sign, design, poster [etc.] which shall be so constructed, placed, attached . . . so that the
same shall be used for the attraction of the public to any place, subject, person, firm, corporation
. . . whatsoever, which is displayed in any manner whatsoever outdoors.” LDC § 12.01.00.
       8
         The “Standard Building Code” is the “latest edition of the technical regulations for
Structures as promulgated by the Southern Building Code Congress [International], Inc. and
adopted by St. Johns County.” LDC § 12.00.01.

                                                  7
LDC § 7.00.01(C).9

       Any permitting decision may be appealed to the Board of County

Commissioners within thirty days of the decision. The Board of County

Commissioners has fifteen days to render a written decision. See LDC § 7.00.08.

This decision may be appealed to the Circuit Court within thirty days. The

Ordinance states, “[i]n any case where the message or content of the proposed

Sign affected the denial of the permit, the County shall bear the cost of initiating

the case with the Circuit Court and shall also bear the burden of justifying the

denial.” Id. (emphasis added).

       Ordinance 99-51 contains a general severance provision stating, “[i]f any

section, phrase, sentence, or portion of this Ordinance or the Code is for any

reason held invalid or unconstitutional . . . such portion shall be deemed a

separate, distinct, and independent provision, and such holding shall not affect the

validity of the remaining portions thereof.” Ordinance 99-51 Recitals, ¶ 7.

       Ordinance 99-51 regulates different types of signs differently, including the

following sign categories: (1) billboards; (2) on-premise signs; and (3) “special



       9
          Notably, Ordinance 01-34 amends this section of the LDC, and allows the County
Administrator thirty days to deny or approve a fully completed sign application and twenty days
to notify the applicant of any deficiencies. If the application is not approved or denied within the
thirty-day period, the new Ordinance deems the sign permit to be denied.

                                                 8
use signs,” which include “political message signs.”

                                1. BILLBOARDS

      Part 7.01 regulates billboards. Billboards are limited to thirty-five feet in

height, and can be as large as 378 square feet – or 560 square feet if located along

the interstate. See LDC § 7.01.03(A)-(B). Billboards are defined as signs “over

thirty-two (32) square feet in size that [are] used for off-premise outdoor

advertising and display,” and they also include on-premise signs that exceed 300

square feet. LDC § 12.01.00 (emphasis added). The Ordinance defines

“advertising message” as including not only commercial messages, but also

“political copy intended to directly or indirectly promote a candidate or issue.”

LDC § 12.01.00.

      Billboards are subject to greater restrictions than on-premise signs with

regard to the number of billboards and their location. Compare LDC § 7.01.01(A)

(restricting new billboards to designated locations, and stating that no increase in

the total number of billboards shall be permitted “unless fully compliant with this

Code”) with LDC § 7.02.01(A) (limiting on-premise ground signs to four per

location, but placing no limits on the number of building signs such as marquee

and canopy signs).

      Section 7.01.01(C) concerns severability of the billboard provisions. It

                                          9
states, “[i]f any of the provisions of this Code, including [provisions] pertaining to

permitting new Billboards is found unconstitutional . . . all provisions pertaining

to allowing and permitting new Billboards shall be deemed voided in totality and

no new Billboards shall be allowed.”

                             2. ON-PREMISE SIGNS

      Part 7.02 regulates on-premise signs. On-premise signs are generally

limited to 150 square feet. See LDC § 7.02.01(B). Those within 500 feet of the

interstate are allowed up to 300 square feet of advertising space. See LDC §

7.02.02(B). On-premise signs include advertisements for a business, person, or

service located on the sign’s premises. Off-premise signs, by contrast, contain

similar advertisements for a product or business that is not located or furnished on

the property where the sign is erected. See LDC § 12.01.00.

                       3.   POLITICAL MESSAGE SIGNS

      “Political message signs” are regulated under a third category of signs

called “special use signs.” LDC § 7.03.00. A political message sign is defined as

“[a]ny Sign containing a non-commercial opinion or endorsement message and

not containing a commercial message.” LDC § 12.01.00 (emphasis added). Under

this definition, the separate requirements for “political message signs” appear to

govern all non-commercial signs. Political message signs are limited by §

                                          10
7.03.01(L) to between six and thirty-two square feet. Commercial signs and

billboards, on the other hand, can be as large as 560 square feet. See LDC §§

7.01.03(A), 7.05.01(A).

                     III.   JURISDICTION AND STANDING

      Both appellees have standing to challenge Ordinance 99-51. In order to

have standing, a plaintiff must prove that (1) it has sustained an injury “of a legally

protected interest;” (2) a “causal connection [exists] between the injury and the

conduct complained of;” and (3) the injury is capable of being redressed by the

court. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (citations

omitted); Granite State Outdoor Adver., 351 F.3d 1112, 1116 (11th Cir. 2003).

Moreover, the plaintiff’s injury must be “concrete and particularized, and actual or

imminent, not conjectural or hypothetical.” Lujan, 504 U.S. at 560 (citations

omitted). Pursuant to various provisions of St. John’s County’s sign Ordinance,

both Café Erotica and We Dare to Bare have been ordered to remove certain signs,

some of which display political messages. In addition, both parties retain

substantial interests in the outcome of this litigation, as both parties stand to gain

by a favorable ruling. As such, both parties may challenge Ordinance 99-51 as

applied.

      We also have jurisdiction to consider whether Ordinance 99-51 is facially

                                          11
invalid. When a statute is challenged as facially invalid, a court may entertain

such a challenge where every application of the challenged provision may create

an impermissible risk of suppression of ideas. See Freedman v. Maryland, 380

U.S. 51, 56-7 (1965). As determined below, with respect to the decision of

whether to issue or deny a sign permit, Ordinance 99-51 places “unbridled

discretion” in the hands of the County Administrator. Thus, Ordinance 99-51

creates “a realistic danger that the statute itself will significantly compromise

recognized First Amendment protections,” and we may therefore entertain a facial

challenge. See City Council of Los Angeles v. Taxpayers for Vincent, 466 U.S.

789, 801 (1984); City of Lakewood v. Plain Dealer Publ’g Co., 486 U.S. 750, 757

(1988). Further, the fact that Café Erotica and We Dare to Bare primarily engage

in commercial advertising does not prevent us from considering their facial

challenges. See Metromedia, Inc. v. City of San Diego, 453 U.S. 490, 505 n.11

(1981).

                              IV.    STANDARD OF REVIEW

        We review orders granting summary judgment de novo. See Joel v. City of

Orlando, 232 F.3d 1353, 1357 (11th Cir. 2000).10 We also review decisions of


       10
          A party is entitled to summary judgment “if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that there is no
genuine issue as to any material fact and that the moving party is entitled to a judgment as a

                                                 12
lower courts addressing the constitutionality of ordinances de novo. Id.

                         V.      PRIOR RESTRAINT ANALYSIS

       We analyze certain challenged portions of Ordinance 99-51 under prior

restraint analysis and others under content-based analysis. We start with prior

restraint analysis because our holding in this section highlights the potential for

content-based decisionmaking under Ordinance 99-51. When analyzing a facial

challenge, we must analyze the statute as written. See Redner v. Dean, 29 F.3d

1495, 1501 (11th Cir. 1994).

       A prior restraint on speech exists “when the government can deny access to

a forum for expression before the expression occurs.” United States v. Frandsen,

212 F.3d 1231, 1236-37 (11th Cir. 2000). Ordinance 99-51 requires a permit prior

to erecting any new billboard,11 thereby making it a restraint on speech in advance


matter of law.” FED . R. CIV . P. 56(c); see also Focus on the Family v. Pinellas Suncoast Transit
Auth., 344 F.3d 1263, 1271 (11th Cir. 2003). The burden rests on the moving party to
demonstrate the absence of a genuine issue of material fact, and we will construe the record and
all inferences from it in the light most favorable to the non-moving party. See id. at 1271-72.
       11
           The County argues that a permit is only required for construction of a new sign and is
not needed to change the message of an existing sign, thereby circumventing prior restraint
concerns. However, the prevention of new sign construction goes hand-in-hand with the
resulting suppression of speech. Not all speakers have access to existing billboards, and other
forms of communicating can be “insufficient, inappropriate and prohibitively expensive.” See
Metromedia, 453 U.S. at 525. Thus, some speakers, like Café Erotica, could effectively be
silenced by the County’s permitting requirements. See, e.g., Eu v. San Francisco County
Democratic Cent. Comm., 489 U.S. 214, 226 n.16 (1989) (“[s]uch a [potentially] blanket
prohibition cannot coexist with the constitutional protection of political speech”); see also City of
Erie v. Pap’s A.M., 529 U.S. 277, 293 (2000) (noting that “there may be cases in which banning

                                                 13
of its occurrence. See Ward v. Rock Against Racism, 491 U.S. 781, 795 n.5 (1989)

(for prior restraint analysis, “[t]he relevant question is whether the challenged

regulation authorizes suppression of speech in advance of its expression”).

Although “prior restraints are not unconstitutional per se[,] any system of prior

restraint . . . bear[s] a heavy presumption against its constitutional validity.”

Southeastern Promotions, Ltd. v. Conrad, 420 U.S. 546, 558 (1975). Accordingly,

we must consider whether Ordinance 99-51 is an impermissible prior restraint.

       Prior restraints must (1) ensure that permitting decisions are made within a

specified time period, see FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 226-27

(1990) (plurality opinion) (citing Freedman, 380 U.S. at 59); and must (2) avoid

“unbridled discretion” in the hands of a government official. See id. at 225-26

(quoting Lakewood, 486 U.S. at 757); see also Lady J. Lingerie, Inc. v. City of

Jacksonville, 176 F.3d 1358, 1361 (11th Cir. 1999) (“licensing schemes commonly

contain two defects: discretion and the opportunity for delay”). The Café district

court found that Ordinance 99-51 lacked both of these requirements. After careful

analysis, we find that the first requirement above is satisfied; however, as discussed

below, we also find that Ordinance 99-51 unconstitutionally grants unbridled

discretion in the hands of just one government official.


the means of expression so interferes with the message that it essentially bans the message”).

                                                14
A.    FW/PBS REQUIREMENT #1: SUFFICIENT TIME LIMITS FOR
      ISSUING PERMITTING DECISIONS

      “A scheme that fails to set reasonable time limits on the decisionmaker

creates the risk of indefinitely suppressing permissible speech,” and therefore will

not be tolerated. FW/PBS, 493 U.S. at 227 (plurality opinion) . To satisfy this

requirement, an ordinance should contain two procedural safeguards: (1) licensing

officials must be required to make prompt decisions; and (2) prompt judicial review

must be available to correct erroneous denials. Lady J. Lingerie, 176 F.3d at 1362-

63 (citation omitted). Ordinance 99-51 satisfies the first FW/PBS requirement

because it contains both procedural safeguards set forth above.

      With respect to the first safeguard – that licensing officials be required to

make prompt decisions – Ordinance 99-51 states,

      Applications for Sign Permits shall be approved or denied, by the
      County Administrator, within fourteen (14) days of submittal of a fully
      completed application. If more information is required from the
      applicant in order to complete review of the application, the fourteen
      (14) day period shall run from receipt of that additional information.
      If the applicant certifies in writing that the application is complete, the
      fourteen (14) day period shall run from the [certification] date.

LDC § 7.00.01(C).

      The Café district court was concerned that, under these requirements, the

County Administrator could unduly delay the permitting process. However,

                                         15
Ordinance 01-34 amends this section. See Coalition for the Abolition of

Marijuana Prohibition, 219 F.3d at 1310 (noting that a superseding ordinance

moots a case to the extent that it removes challenged features of the prior law).

The Ordinance as amended now gives the County Administrator thirty days to

deny or approve a fully completed sign application and twenty days to notify the

applicant of any deficiencies. Significantly, if the application is not approved or

denied within the thirty-day period, the sign permit is deemed denied. See

Ordinance 01-34 § 7.00.01(C). Thus, the County Administrator cannot delay the

permitting process indefinitely, and an applicant should receive a final denial well

within ninety days of its initial submission. See Redner, 29 F.3d at 1500 (holding

that a forty-five day restraint is reasonable, and expressing agreement with other

federal courts that have found time periods as long as ninety days to be

reasonable); but see Fly Fish, Inc. v. City of Cocoa Beach, 337 F.3d 1301, 1314

(11th Cir. 2003) (ordinance setting forth no real time limits deemed

unconstitutional).

      Ordinance 99-51 also satisfies the second safeguard – that “prompt judicial

review” be available. With respect to licensing schemes, this requirement means

that the ordinance must provide for prompt judicial review of a permit denial,

rather than prompt judicial resolution. See Boss Capital, Inc. v. City of

                                         16
Casselberry, 187 F.3d 1251, 1256 (11th Cir. 1999). Ordinance 99-51 satisfies this

requirement because LDC § 7.00.08 provides that an adverse decision may be

appealed to the Circuit Court within thirty days. See id. (finding “prompt judicial

review” requirement met where ordinance specified that licensing decisions “may

be immediately reviewed as a matter of right by the Circuit Court”).


     B.    FW/PBS REQUIREMENT #2: NO UNBRIDLED DISCRETION

      Although Ordinance 99-51 satisfies the first FW/PBS requirement, we find

that Ordinance 99-51 is an unconstitutional prior restraint because the discretion it

grants to the County Administrator extends beyond permissible boundaries. See

Shuttlesworth v. City of Birmingham, 394 U.S. 147, 150-51 (1969) (“a law

subjecting the exercise of First Amendment freedoms to the prior restraint of a

license, without narrow, objective, and definite standards to guide the licensing

authority, is unconstitutional”); Saia v. New York, 334 U.S. 558 (1948) (ordinance

found facially invalid because discretion of decision-maker was unlimited); Fly

Fish, Inc., 337 F.3d at 1313 (ordinance struck down as unconstitutional because it

“exceed[ed] the limits of permissible ‘ministerial discretion’”); Lady J. Lingerie,

176 F.3d at 1362 (“virtually any amount of discretion beyond the merely

ministerial is suspect” and therefore “[s]tandards must be precise and objective”).



                                         17
      The County argues that its Ordinance does not give the County

Administrator discretion to reject a sign based on its content because the sign

applicant need not disclose the sign’s message. Even if we were to accept this

argument, however, the Ordinance still fails to address our primary concern – that

there be “reasonably specific and objective” grounds for denying a permit

application that are “narrowly drawn, reasonable, and definite” so as to

sufficiently reduce the potential for content-based decisionmaking. Thomas v.

Chicago Park Dist., 534 U.S. 316, 324 (2002); Redner, 29 F.3d at 1501 (citations

omitted) (without adequate standards to guide the licensing authority, “[w]e

cannot depend on the individuals responsible for enforcing the Ordinance to do so

in a manner that cures it of constitutional infirmities”).

      Ordinance 99-51 lacks specific and definite statutory checks on the County

Administrator’s discretion, thereby impermissibly creating the potential for

content-based discrimination. Ordinance 99-51 contains the same constitutional

flaws as the ordinance struck down in City of Lakewood v. Plain Dealer Publ’g

Co., 486 U.S. 750 (1988). In Lakewood, the Supreme Court noted that “the face of

the ordinance itself contains no explicit limits on the mayor’s discretion. Indeed,

nothing in the law as written requires the mayor to do more than make the

statement ‘it is not in the public interest’ when denying a permit application.” Id.

                                          18
at 769. Like the Lakewood ordinance, Ordinance 99-51 contains no explicit limits

on the County Administrator’s discretion. Rather, Ordinance 99-51 simply states

that permits shall be reviewed by the County Administrator and issued “in

accordance with the [Standard Building Code].” LDC § 7.00.01.12 A review of

the Standard Building Code reveals that Ordinance 99-51 does not provide

specific grounds under which the Administrator may deny a billboard permit

application. Any such grant of unrestrained discretion to an official responsible

for regulating First Amendment activities is facially unconstitutional. See Atlanta

Journal and Constitution v. City of Atlanta Dept. of Aviation, 322 F.3d 1298, 1311

(11th Cir. 2003) (en banc). Thus, as the Supreme Court has noted, the

Constitution requires that St. Johns County “establish neutral criteria to insure that

the licensing decision is not based on the content or viewpoint of the speech being

considered.” Lakewood, 486 U.S. at 760. Such criteria should be expressly

included within the County’s sign Ordinance, and should set forth specific

content-neutral grounds under which a sign permit may be denied. See, e.g.,

Thomas, 534 U.S. at 322 (upholding an ordinance listing thirteen specific grounds

under which a permit application may be denied, none of which “has anything to



       12
          Additionally, “permit applications for on-premise signs shall be in accordance with Part
7.02.00,” which sets forth requirements for on-premise signs. LDC §§ 7.00.01, 7.02.01.

                                               19
do with what a speaker might say”).13


VI.    APPLICABLE FIRST AMENDMENT FRAMEWORK FOR CONTENT
       BASED ANALYSIS

       We now consider whether § 7.03.01, which limits “political message signs”

to thirty-two square feet, impermissibly favors commercial messages over non-

commercial ones. We must first determine the appropriate analytical framework to

apply when considering the constitutionality of regulations restricting non-

commercial speech placed on billboards.

       The regulation of billboards is controlled by Metromedia, as “the law of

billboards” is “a law unto itself.” Metromedia, 453 U.S. at 501; see Ackerly


       13
          In Thomas, the Supreme Court upheld a permitting scheme whereby “the object of the
permit system (as plainly indicated by the permissible grounds for permit denial) is not to
exclude communication of a particular content, but to coordinate multiple uses of limited space,
to assure preservation of . . . facilities, to prevent uses that are dangerous, unlawful, or
impermissible . . . and to assure financial accountability for damage caused by the [applicant].”
Thomas, 534 U.S. at 322 (emphasis added). The ordinance set forth eleven numbered grounds
under which a permit could be denied, including: “the application for permit contains a material
falsehood or misrepresentation,” “the applicant has not tendered the required application fee,”
“the applicant . . . has on prior occasions damaged . . . property [for which a permit was
granted],” and “the use or activity intended by the applicant would present an unreasonable
danger to the health or safety of the applicant or . . . the public.” Id. at 319 n.1. In the instant
case, the County should adopt similar content-neutral bases for which the County Administrator
may deny a permit, so that it is clear that the object of the permitting scheme is not to exclude
communication of a particular type of content. See also Atlanta Journal and Constitution, 322
F.3d at 1311 (“The official charged with administering the Plan should have clear standards by
which to accept or reject a [permit] request . . . . Perhaps a first-come, first-served system, a
lottery system, or a system in which each [applicant] is limited to a percentage of available
[mediums of expression] would be appropriate vehicles for limiting the official’s discretion. We
leave the intricacies of the safeguards to the Department . . . .”).

                                                 20
Communications v. Krochalis, 108 F.3d 1095, 1099 (9th Cir. 1997) (“Metromedia

continues to control the regulation of billboards”). Metromedia instructs courts to

employ one of two distinct analytical frameworks, depending on whether the

restriction is of commercial or noncommercial speech. See Metromedia, 453 U.S.

at 504-05.14 Ordinance 99-51 distinguishes between commercial and

noncommercial speech, thereby taking this case out of the realm of regulations of

purely commercial speech.

       With respect to restrictions placed on noncommercial speech, the County

argues that our inquiry should be confined to whether its Ordinance discriminates

based on viewpoint. In striking down the portion of San Diego’s sign ordinance

that favored commercial over noncommercial speech, however, the Metromedia

plurality explicitly rejected a strictly viewpoint-based analysis, holding that the

First Amendment not only prevents the government from distinguishing between

different viewpoints but also from distinguishing between broad categories or




       14
           With respect to restrictions on purely commercial speech, the Metromedia plurality
applied a four-part test: “(1) The First Amendment protects commercial speech only if that
speech concerns lawful activity and is not misleading. A restriction on otherwise protected
commercial speech is valid only if it (2) seeks to implement a substantial governmental interest,
(3) directly advances that interest, and (4) reaches no further than necessary to accomplish the
given objective.” Metromedia, 453 U.S. at 507 (quoting Central Hudson Gas & Elec. Corp. v.
Public Serv. Comm’n of New York, 447 U.S. 557, 563-66 (1980)).

                                                21
types of speech. See Metromedia, 453 U.S. at 519.15 Because the Metromedia

decision controls “the law of billboards,” we will apply the analytical framework

employed by the Metromedia plurality.16

       Consistent with Metromedia, we first ask whether Ordinance 99-51 is a

valid, content-neutral time, place, and manner regulation. This is the test

employed by the Café district court.17 In order to be constitutional, a time, place,



       15
           In Consolidated Edison Co. v. Public Service Comm'n, 447 U.S. 530 (1980), the
Supreme Court declared, “[t]he First Amendment’s hostility to content-based regulation extends
not only to restrictions on particular viewpoints, but also to prohibition of public discussion of an
entire topic. As a general matter, ‘the First Amendment means that government has no power to
restrict expression because of its message, its ideas, its subject matter, or its content.’” Consol.
Edison, 447 U.S. at 537. Based on this language, the County’s reliance on Messer v. City of
Douglasville, Ga., 975 F.2d 1505 (11th Cir. 1992), is misplaced. In that case, the sole issue was
“whether a regulation allowing onsite noncommercial signs while denying offsite noncommercial
signs would be constitutionally permissible.” Messer, 975 F.2d at 1509 (emphasis added).
Because the type of sign at issue was the same whether onsite or offsite (noncommercial vs.
noncommercial), in considering whether the ordinance was content-based, the court only
considered whether viewpoint discrimination existed. This case, however, deals with
discrimination between commercial and noncommercial messages, making viewpoint analysis
only part of the content-based inquiry.
       16
          The County argues that the proper test is that applied in United States v. O’Brien, 391
U.S. 367 (1968). However, this framework cannot be applied to Ordinance 99-51. O’Brien
involved a law that “on its face deals with conduct having no connection with speech,” while
Metromedia dealt with “the law of billboards.” Compare O’Brien, 391 U.S. at 375 (emphasis
added) with Metromedia, 453 U.S. at 501. As this Court recently noted, O’Brien has generally
been applied only when “evaluat[ing] regulations of expressive conduct – conduct that contains
both ‘speech’ and ‘nonspeech’ elements,” such as nude dancing. See Lady J. Lingerie, 176 F.3d
at 1364 (citing O’Brien, 391 U.S. at 376).
       17
           The district court in St. Johns County v. Café Erotica of Florida, Inc. first applied time,
place, and manner analysis, but then found that because Ordinance 99-51 singled out political
speech for different treatment, the County would have to justify this disparate treatment under a
strict scrutiny standard. We believe this is the correct analytical framework.

                                                 22
and manner regulation may not be based upon the content of the regulated speech,

must be narrowly tailored to serve a significant governmental interest, and must

leave open ample alternative channels for communication of the information. See

Rock Against Racism, 491 U.S. at 791.18 If the regulation is deemed content-

based, however, our inquiry becomes more exacting, as we then apply strict

scrutiny. See Consol. Edison, 447 U.S. at 536; One World One Family Now v.

City of Miami Beach, 175 F.3d 1282, 1286 (11th Cir. 1999). Under strict scrutiny,

the government must show that the regulation is narrowly tailored to serve a

compelling state interest. One World One Family Now, 175 F.3d at 1286.

       Thus, we must now determine whether Ordinance 99-51 is content-based.

Metromedia held that discriminating among political messages is not always

required for an ordinance to be deemed content-based. See Metromedia, 453 U.S.

at 519. Rather, discriminating in favor of commercial messages over political

ones, without regard to the actual messages conveyed, is also content-based

discrimination. See id. at 513. Our inquiry therefore becomes whether Ordinance

99-51 in fact favors commercial messages over political ones.




       18
           In Rock Against Racism, the regulated concert venue was open to all performers, was
regulated to control its noise level, and was deemed a public forum, thereby requiring analysis as
a time, place, and manner regulation. Rock Against Racism, 491 U.S. at 790.

                                                23
VII.          DISTINCTION FAVORING COMMERCIAL OVER NON-
              COMMERCIAL SPEECH IS CONTENT-BASED

       St. Johns County argues that the Ordinance does not favor commercial

speech over political messages because under its reading of LDC § 12.01.00

(defining “billboards”), any speech, including political messages, can be placed on

billboards.19 Under the County’s argument, the Ordinance simply provides an

additional, superfluous provision regarding “political message signs.”

       While the County’s interpretation is entitled to deference, Southlake Prop.

Assocs. v. City of Morrow, 112 F.3d 1114, 1119 (11th Cir. 1997), we need only

defer to the County’s interpretation when that interpretation is “based on a

permissible construction of the ordinance.” Id. However, the County’s

interpretation effectively rewrites the Ordinance by completely disregarding

certain Ordinance provisions and is flawed for several additional reasons.

       First, the County disregards the plain fact that the Ordinance limits

“political message signs” to thirty-two square feet. Significantly, Ordinance 99-51

defines “political message signs” as “[a]ny Sign containing a non-commercial

opinion or endorsement message and not containing a commercial message,”



       19
          But note that under Ordinance 99-51, “political message signs” can be no larger than
thirty-two square feet, while billboards can be as large as 560 square feet. See LDC §§
7.03.01(L), 7.01.03(A).

                                               24
which by its terms encapsulates all signs carrying a non-commercial message, and

then restricts such signs to sizes far below that allowed for billboards. See In re

Gosman, 282 B.R. 45, 49 (Bankr. S.D.Fla. 2002) (“‘Any’ does not refer to certain

things and not others. ‘Any’ means ‘every’ and ‘all.’ It is unlimited.”); see also

LDC § 12.00.00. Further, the definition of “billboard” makes no mention of “non-

commercial” signs. LDC § 12.00.00. Thus, the County’s interpretation disregards

the plain language of the Ordinance.20 If the County truly intended political and

commercial messages to be on equal footing, the County would not have regulated

the size of “political message signs” separately. The separate size limitation

cannot be ignored as superfluous. This conclusion is supported by multiple

canons of interpretation. See, e.g., Connecticut Nat’l Bank v. Germain, 503 U.S.

249, 253 (1992) (“courts should disfavor interpretations of statutes that render

language superfluous”); United States v. Louwsma, 970 F.2d 797, 799 (11th Cir.

1992) (“a precisely drawn statute dealing with a specific subject controls over a

statute covering a more generalized spectrum”).


       20
           The Café district court also hesitated to uphold an ordinance containing such internal
inconsistencies, stating that “the Code . . . creates an internal confusion in that if the County
Administrator determines that a sign contains ‘political message’ speech, its size must be limited
to thirty-two square feet. On the other hand, [under the County’s interpretation] off-premise
billboards and on-premise signs can apparently also include political speech, and could be as
large as 560 square feet . . . . The County offers no explanation for this confusion.” Café Erotica
of Florida, Inc. v. St. Johns County, No. 98-005597 CV-J-21-HTS, at 18 (M.D. Fla. Dec. 4,
2002) (order granting summary judgment).

                                                25
      Second, the County’s interpretation, which would allow purely political

messages to be displayed on billboards, is inconsistent with LDC § 7.03.01(L).

Section 7.03.01(L) states in its entirety, “political message signs [are] limited to

thirty-two (32) square feet, except those in residential districts which shall not

exceed six (6) square feet.” (emphasis added). If the County actually intended for

billboards to carry political messages, the County would have presumably

included a second exception stating, “and except those on billboards which shall

not exceed 378 square feet.” This inference is supported by the maxim expressio

unius est exclusio alterius, “expressing one item of an associated group or series

excludes another left unmentioned.” See Chevron U.S.A. Inc. v. Echazabal, 536

U.S. 73, 80 (2002) (quoting United States v. Vonn, 535 U.S. 55, 65 (2002)).

      Third, the County’s interpretation cannot be reconciled with LDC §

7.01.03(G), which states, “[a]ll billboards . . . within the County shall . . . have

displayed on them [] the [o]wner’s name information displayed in such a manner

as to provide clear readable visibility from the abutting road right-of-way during

daylight hours.” The minimum space allowable between the billboard and the

right-of-way is generally fifteen feet, but it can be up to six hundred feet along

certain highways. A review of Café Erotica’s billboards reveals that this display

requirement means that the corporation’s complete legal name must prominently

                                           26
appear on the billboard facing. See LDC §§ 7.01.04(A), 7.01.04(E)6. Such a

requirement makes sense for commercial messages, but not for political ones.

Under the County’s interpretation of Ordinance 99-51, a sign displaying the

message “Vote for John Smith” would also have to include the words “Café

Erotica / We Dare to Bare / Adult Toys / Great Food / Exit 94, Inc.” in similar bold

print. Such an interpretation is inconsistent with the Supreme Court’s direction

that “an author’s decision to remain anonymous . . . is an aspect of the freedom of

speech protected by the First Amendment.” McIntyre v. Ohio Elections Comm’n,

514 U.S. 334, 341-42 (1995). However, we should construe ambiguities in a

manner that avoids constitutional questions. See Southlake Prop. Assocs., 112

F.3d at 1119.

      Finally, the County’s interpretation of Ordinance 99-51 gives the

Administrator unbridled power to discriminate between political messages as he

sees fit. On the one hand, the County believes that political messages may in fact

be displayed on billboards. On the other hand, the County also concedes that

“political message signs” carry greater size restrictions and are defined as “[a]ny

Sign containing a non-commercial opinion or endorsement message and not

containing a commercial message.” LDC § 12.01.00 (emphasis added). With

these two provisions in place, the County has created a handy tool for

                                         27
discriminating based on content. Presumably, if the County Administrator

disagrees with the applicant’s likely message, then the County can utilize its

“political message sign” tool and thereby restrict the sign to thirty-two square feet.

Such a restriction would be entirely permissible under the Ordinance as written.

See LDC § 12.01.00. If, on the other hand, the County Administrator reviews an

application from an organization he agrees with ideologically, then the County can

invoke its seemingly inclusive definition of “billboards” and allow that particular

political message to be displayed much more prominently. 21 In this way, the

County can effectively discriminate between political messages based solely upon

political content, which the County cannot do absent compelling reasons. See Fly

Fish, 337 F.3d at 1306 (quoting Rock Against Racism, 491 U.S. at 791) (a law that

“suppresses protected speech because of disagreement with the message it conveys

. . . violates the First Amendment, absent some compelling state interest in its

enforcement”).

       The County contends that the Administrator is never given the opportunity

to determine whether a sign contains political speech because the permit


       21
           We note that Billboards are defined as signs “over thirty-two (32) square feet in size
that [are] used for off-premise outdoor advertising and display,” and they also include on-premise
signs that exceed 300 square feet. LDC § 12.01.00. An “Advertising Message” is defined to
include not only commercial messages, but also “political copy intended to directly or indirectly
promote a candidate or issue.” LDC § 12.01.00.

                                               28
application does not require information regarding the message. However, the

County needs information regarding, at a minimum, the type of proposed message

in order to determine the appropriate sign category, which in turn determines the

sign’s allowable size and location. Further, while it is true that the permit

application does not require information regarding the proposed message, the

County can often infer the content based on the nature of the applicant’s business.

In this case, for example, there is a long history of conflict between Café Erotica

and St. Johns County. Thus, any permit application submitted by Café Erotica

could be denied simply because of the perceived danger of the sign’s possible

political message or because of the undesirability of the applicant’s business –

adult entertainment. Without discretion-checking guidelines, there is a distinct

possibility that the County could decline to issue Café Erotica a permit based on

content. See, e.g., Lakewood, 486 U.S. at 759-60 (a licensing scheme where “the

licensor does not necessarily view the text of the words about to be spoken, but

can measure their probable content or viewpoint by speech already uttered . . . is

sufficiently threatening to invite judicial concern.”) (internal citations omitted).

      Having determined that Ordinance 99-51 does in fact distinguish based on

content – both by allowing commercial messages to be displayed more

prominently than political messages and by giving the County Administrator the

                                          29
unchecked ability to discriminate between political messages, we now turn to

Metromedia in order to determine whether such restrictions are nevertheless

constitutional.22

                              VIII. METROMEDIA APPLIED

       In Metromedia, the United States Supreme Court struck down San Diego’s

ordinance generally banning the erection of off-premise outdoor advertising

displays,23 including billboards. The ordinance provided two exceptions to the

general prohibition: onsite signs24 and signs falling within one of twelve specified

categories.25 Thus, onsite commercial advertisements were permitted, but offsite


       22
           The district court also found that the provision for bringing appeals underscores the
very real possibility of content-based decision-making because it states that in any case “where
the message or content of the proposed sign affected the denial of the permit,” the County must
bear the burden of justifying the denial. The very enactment of such a provision appears to
admit the possibility of content-based decisionmaking, which is the real concern of our First
Amendment jurisprudence. See Thornhill v. Alabama, 310 U.S. 88, 97 (1940).
       23
           The San Diego ordinance generally prohibited the following signs: (1) any sign
identifying a use, facility or service which is not located on the premises; (2) any sign identifying
a product which is not produced, sold or manufactured on the premises; and (3) any sign which
advertises a product, service or activity, event, person, institution or business which occurs or is
conducted, sold, manufactured, produced or offered elsewhere than on the premises where such
sign is located. Metromedia, 453 U.S. at 494 n.1.
       24
         Onsite signs are defined under the ordinance as those “designating the name of the
owner or occupant of the premises upon which such signs are placed, or identifying such
premises; or signs advertising goods manufactured or produced or services rendered on the
premises upon which such signs are placed.” Metromedia, 453 U.S. at 494.
       25
          The specific categories exempted from the prohibition included: government signs;
signs located at public bus stops; signs manufactured, transported, or stored within the city, if not
used for advertising purposes; commemorative historical plaques; religious symbols; signs within

                                                 30
commercial advertising and political messages on billboards were generally

forbidden. The actual restriction on outdoor signs was defined by reference to the

structural characteristics of the sign, but also by reference to the sign’s content.

Specifically, the regulation only applied to a “permanent structure . . . used for the

display of [] a commercial or other advertisement to the public.” Id. at 503.

Companies engaged in the business of outdoor advertising challenged the San

Diego ordinance as facially invalid.

       The Metromedia Court made two distinct rulings. First, with respect to the

limits placed on purely commercial speech, the Court ruled that off-site

commercial billboards may be prohibited while on-site commercial billboards are

not. Id. at 512 (applying four-part Central Hudson test for restrictions on

commercial speech). Second, the Metromedia Court struck down the portion of

the San Diego ordinance that banned billboards displaying political messages.

The Court held:

       [O]ur recent commercial speech cases have consistently accorded
       noncommercial speech a greater degree of protection than commercial
       speech. San Diego effectively inverts this judgment, by affording a
       greater degree of protection to commercial than to noncommercial
       speech. . . . The use of onsite billboards to carry commercial messages


shopping malls; for sale and for lease signs; signs on public and commercial vehicles; signs
depicting time, temperature, and news; approved temporary, off-premises, subdivision directional
signs; and temporary political campaign signs. See Metromedia, 453 U.S. at 494-95.

                                              31
      related to the commercial use of the premises is freely permitted, but
      the use of otherwise identical billboards to carry noncommercial
      messages is generally prohibited. The city does not explain how or
      why noncommercial billboards located in places where commercial
      billboards are permitted would be more threatening to safe driving or
      would detract more from the beauty of the city. Insofar as the city
      tolerates billboards at all, it cannot choose to limit their content to
      commercial messages.

Metromedia, 453 U.S. at 513.

      The same impermissible preferences that the Supreme Court found

unconstitutional in Metromedia are also present here, but in a different form. In

Metromedia, the provision struck down allowed all onsite commercial billboards,

but almost completely banned similar noncommercial signs. The instant case

involves a similar unconstitutional preference, but in the form of greater size

restrictions for noncommercial messages vis-á-vis commercial ones. While

Ordinance 99-51 does not involve a complete ban on political speech, neither did

the Metromedia ordinance, as it provided several exemptions from the permitting

requirements for certain noncommercial speech. Just as in Metromedia, “the

[County] may not conclude that the communication of commercial information

concerning goods and services connected with a particular site is of greater value

than the communication of noncommercial messages.” Id. at 513. By limiting the

size of political messages to roughly 1/17 that of commercial ones, that is



                                         32
precisely what the County has done. Because of its preference for commercial

speech, the Metromedia Court struck down the San Diego ordinance as

unconstitutional on its face. See Metromedia, 453 U.S. at 521. We must do the

same, unless the County can satisfy the requirements of strict scrutiny.

       Because Ordinance 99-51 discriminates against political speech in favor of

commercial speech, the County must provide compelling reasons for this disparate

treatment that are narrowly tailored to further those interests. See Metromedia,

453 U.S. at 516-17; see also Consol. Edison, 447 U.S. at 540. The County’s stated

goals are to protect the safety and aesthetic interests of its citizens. The County

argues that its Ordinance is of no greater restraint on speech than is necessary to

protect those interests. The goals of safety and aesthetics are no doubt

“substantial.” 26 However, while size limitations may be justified for all signs

based on safety and aesthetics, these interests cannot justify allowing billboards to

be built up to 560 square feet while allowing a maximum of only thirty-two square

feet for political message signs. The Ordinance contains no findings of fact

suggesting that political speech distracts motorists more than commercial



       26
          The Supreme Court in Metromedia ruled that there could not be “substantial doubt that
the twin goals [of] traffic safety and the appearance of the city [] are substantial governmental
goals.” Metromedia, 453 U.S. at 507-08. Because we find that Ordinance 99-51 is not narrowly
tailored, we need not determine whether the interests of safety and aesthetics are “compelling.”

                                               33
messages or that political signs are more aesthetically displeasing than commercial

advertisements. In short, “safety” and “aesthetics” are not truly furthered by an

ordinance that allows one small, “safe,” and visually pleasant political sign to be

placed adjacent to a large, “unsafe,” and aesthetically displeasing commercial

billboard.

      We also find the County’s argument unpersuasive for the reasons stated in

Metromedia, which declared, “by allowing commercial establishments to use

billboards to advertise the products and services they offer, the city necessarily has

conceded that some communicative interests, e.g., onsite commercial advertising,

are stronger than its competing interests in esthetics and traffic safety. It has

nevertheless banned all noncommercial signs except those specifically excepted.”

Id. at 520. Like the city of San Diego, St. Johns County has conceded that

allowing a certain number of billboards outweighs its interests in aesthetics and

safety; however, the County favors commercial messages over political ones by

allowing commercial messages to be displayed more prominently. This amounts

to an unconstitutional preference for commercial speech over political speech. See

id. at 513 n.18. The County can achieve its goals simply by mandating that all

messages, whether political or commercial, be limited to the same size. See

Consol. Edison, 447 U.S. at 542 n.11.

                                          34
       Because we find that Ordinance 99-51 makes unconstitutional content-

based distinctions, we need not consider whether alternative channels are available

for the regulated speech. See Consol. Edison, 447 U.S. at 541 n.10.


IX.   SEVERANCE: THE DISTRICT COURT PROPERLY REFUSED TO
      SEVER THE POLITICAL MESSAGE PROVISIONS

      Ordinance 99-51 contains a severability provision. However, the Café

district court ruled that it could not sever the unconstitutional provisions of

Ordinance 99-51 and still be left with a workable statute. The district court noted

the two competing policies at stake, that “the Court must make every reasonable

construction of the Ordinance to save it from unconstitutionality; at the same time,

the Court will not re-write an ordinance [because this is] a function that is within

the province of the County.” Café Erotica of Florida, Inc. v. St. Johns County,

No. 98-005597 CV-J-21-HTS, at 26 (M.D. Fla. Dec. 4, 2002) (order granting

summary judgment). The district court also recognized that Florida law requires it

to sever any provisions of the Ordinance that it finds unconstitutional, while

allowing valid portions to stand, but only if problematic provisions “can be

distinguished and clearly separated” from the remainder. See Lysaght v. City of

New Smyrna Beach, 159 So.2d 869, 870 (Fla. 1964).

      We also find that severance is inappropriate. The interests of federalism

                                          35
and comity dictate conservatism to federal courts in imposing their interpretative

views on state statutes. See National Adver. Co. v. Town of Niagara, 942 F.2d

145, 151 (2d Cir. 1991). We agree with the County that the provision separately

regulating “political message signs” is easily severable. However, severance of

just this one provision will not address our concerns with the Administrator’s

unfettered discretion. Therefore, we affirm the district courts’ decision in striking

down the entire St. Johns County sign Ordinance, codified as Article VII of the St.

Johns County LDC.

                                         X.     CONCLUSION

          We reverse the district courts’ ruling that § 7.00.0127 and § 7.00.0828 are

facially unconstitutional. We affirm the district courts’ ruling that § 7.03.0129 of

Ordinance 99-51 is facially unconstitutional and cannot be severed from the rest of

Article VII of the LDC. We also hold that the lack of specific guidelines needed

to limit the discretion of the County Administrator creates an unconstitutional

prior restraint on speech.



          27
               Setting forth the time limits in which St. Johns County must approve or deny a sign
permit.
          28
               Describing the appeals process and time limits for challenging a permit denial.
          29
        Setting forth the requirements for “special use signs,” including limiting “political
message signs” to thirty-two square feet generally and six square feet in residential districts.

                                                     36
      Finding severance inappropriate under these circumstances, we strike down

Article VII of the St. Johns County LDC in its entirety. Because we find

Ordinance 99-51 unconstitutional on its face, we need not determine whether

Ordinance 99-51 is unconstitutional as applied to the appellees.

AFFIRMED in part, and REVERSED in part.




                                        37
KRAVITCH, concurring in part, dissenting in part:

      The majority holds that the St. John’s County Ordinance runs afoul of the

First Amendment in two separate ways. First, the ordinance creates an

unacceptable prior restraint on speech by placing too much discretion in the

county administrators in accepting or rejecting sign licenses. Second, the

ordinance favors commercial over non-commercial speech, thereby, disfavoring

core political speech. Although I agree with the legal standards announced in the

majority opinion, I disagree, in part, with the application of these standards to the

ordinance at issue here. Specifically, in my view, the ordinance establishes

sufficiently explicit and objective standards for reviewing sign applications and

thus does not vest administrators with unbridled discretion. In addition, the

ordinance provides less protection for non-commercial speech only with regard to

on-premise signs. Therefore, I respectfully concur only in part with the majority’s

holding.



      I. Prior Restraint Analysis

      As the majority correctly states, county administrators may not have

unbridled discretion to determine who can announce their commercial and non-

commercial viewpoints. See City of Lakewood v. Plain Dealer Publ’g Co., 486

                                          38
U.S. 750, 108 S.Ct. 2138, 100 L.Ed. 2d 771 (1988). For instance, in City of

Lakewood, the Supreme Court determined that a city plan, which allowed the

mayor to determine unilaterally which newspapers could place newsracks on city

streets and only required him to provide a reason for any denials, was an

impermissible prior restraint because it vested too much discretion with the mayor.

Id. at 753-60, 108 S.Ct. at 2142-46. There, the Supreme Court required “that the

city establish neutral criteria to insure that the licensing decision is not based on

the content or viewpoint of the speech being considered.” Id. at 760, 108 S.Ct. at

2146.

        Here, St. John’s County has established neutral criteria for making its

licensing decisions. The sign code is extensive and regulates the number, size,

and construction of signs. The county has a legitimate state interest in regulating

signs for traffic, safety, and aesthetic reasons, and, thus, it can establish a licensing

procedure that limits the signs on these bases. See Metromedia v. City of San

Diego, 453 U.S. 490, 502-03, 101 S.Ct. 2882, 2889-90, 69 L.Ed.2d 800 (1981).

In addition, the county administrator must provide a written copy of the his

decision, if requested, and the decision then can be appealed. See § 7.00.07. Both

of these factors distinguish the St. John’s County’s ordinance from the one

challenged in Lakewood.

                                           39
      The majority determines that there is the potential for content-based

discrimination with regard to political message signs and on-premise signs, and

that this creates a prior restraint problem. Although I agree that St. John’s County

makes an impermissible distinction between commercial and non-commercial

speech when regulating on-premise signs, I do not agree that this is a prior

restraint issue. The process for receiving a sign permit is explained in detail,

based on objective factors, and open to judicial review. In fact, the criteria are

announced clearly enough for this court to rule on the substance of the code based

on the face of the ordinance.

      Moreover, this court has held that county regulations that address the

number, size and construction of outdoor signs are permissible. See Granite State

Outdoor Advertising, Inc. v. City of Petersburg, 348 F.3d 1278, 1282 (11th Cir.

2003). There, the city also drew distinctions between on-premise and off-premise

advertising. The distinction in the ordinance required the city examiner to review

the content of any proposed sign to determine if it met the ordinance’s

requirements, although the city claimed that the review was not for viewpoint. Id.

at 1282, n.3. Nonetheless, the court found that such minimal content based

distinctions did not make the provision an impermissible prior restraint. Id. at

1282. The existence of a content review, in itself, did not vest administrators with

                                          40
unbridled discretion because the review was based on objective factors. Here, we

review a similar sign regulation procedure. Although the ordinance may infringe

on first amendment protections by making impermissible distinction between

types of speech, it does not vest administrators with too much discretion.1



II. Content Based Distinctions



       I agree with the majority that St. John’s County may not favor commercial

messages over political messages. See Metromedia, 453 U.S. at 513, 101 S.Ct. at

2895. However, I partly disagree that the ordinance challenged here does so. The



       1
         The majority notes that the ordinance’s process is not content-neutral because the
appeal’s procedure required the County to make content-based decisions. Section 7.00.08. states
that:
       In any case where the message or content of the proposed Sign affected the denial
       of the permit, the County shall bear the cost of initiating the case with the Circuit
       Court and shall also bear the burden of justifying the denial. In all other cases, the
       applicant shall have the burden to initiate the Circuit Court appeal, as provided by
       law.

        Although this provision demands a content-based analysis, it is not an impermissible
prior restraint. First, there is not a Metromedia violation because commercial speech is not
advantaged over non-commercial speech. Rather, the provision establishes a preference for
“core” speech by making the county bear the burden of proof and costs of initiating cases in
circuit court if a denial is based on the content of the message. Second, in Freedman v.
Maryland, the Supreme Court required municipalities to “bear the burden of going to court to
suppress speech and must bear the burden of proof once in court.” FW/PBS v. City of Dallas,
493 U.S. 215, 227 (1990) (citing Freeman, 380 U.S. 51, 58-60, 85 S.Ct. 734, 738-40 (1965)).
The county was most likely attempting to write its code to meet this Freedman requirement.

                                              41
majority determines that the county’s ordinance favors commercial speech for two

reasons: first, political speech is limited to signs no more than 32 square feet but

that commercial speech can be placed on larger billboards; and second, the

ordinance prohibits political speech from being posted on an “on-premise” sign. I

disagree that the St. John’s County ordinance does the former, but agree that it

does the latter.

       On the first point, the plain text of the St. John’s ordinance permits both

commercial and political messages on billboards, which can be as large as 560

square feet. Section 7.01.03 regulates the size of billboards and contains no

reference to the content. Section 7.03.01, by contrast, regulates special use signs.

That section does not apply to billboards and expands the areas where political

signs may be placed. That section states, in relevant part:



     The following Signs shall be allowed in addition to other Signs
     allowed by this Code and are subject to the provisions contained
     herein and violation of these provisions shall result in a violation of
     this Code....
     L. Political Message Signs, limited to thirty-two square feet, except
     those in residential districts which shall not exceed six (6) square feet.
(Emphasis added).

       The majority concludes that this section limits political message signs to

thirty-two square feet, a size much smaller than the 560 square feet permitted for

                                          42
billboards. The most natural reading of the ordinance, however, leads to a

different interpretation. Billboards, as large as 560 square feet, may contain

political or commercial messages under § 7.01.03. Other signs bearing political

messages are allowed in addition to billboards, but are limited to 32 square feet

under § 7.03.01. In short, the political message signs provision in § 7.03.01 does

not limit the size of political messages on billboards, but simply permits signs

other than billboards. If residents of St. John’s County wish to publicize political

views, they can do so on a 560 square foot billboard or on smaller signs in

residential areas.

      On the second point, I agree with the majority that the county’s ordinance

favors commercial speech over political speech in regulating on-premise signs.

Here, the county restricts non-commercial speech where it permits commercial

speech, and, thereby, provides less protection to “core” speech in violation of the

Metromedia rule. For the above reasons, I concur in part and dissent in part with

the majority opinion.




                                         43